HENLEY, Circuit Judge
(dissenting).
The majority quite properly holds that this court has the responsibility to examine the policies behind the federal common law privileges and to alter or amend them when reason and experience so demand, but I am not convinced that the exceptions to the marital privilege should be expanded so as to permit testimony by a spouse concerning crimes allegedly done to a child of either spouse.
As recently as 1958 the Supreme Court in speaking of exceptions to the rule of marital privilege said in part:
The limited nature of these exceptions shows there is still a widespread belief, grounded on present conditions, that the law should not force or encourage testimony which might alienate husband and wife, or further inflame existing domestic differences. Under these circumstances we are unable to subscribe to the idea that an exclusionary rule based on the persistent instincts of several centuries should now be abandoned.
Hawkins v. United States, 358 U.S. 74, 78-79, 79 S.Ct. 136, 139, 3 L.Ed.2d 125 (1958).
Since Hawkins some states have broadened and refined exceptions to the marital privilege1 and admittedly there have been some proposals for change by rule. The Congress, however, has noted that change, if any, should be determined on a case-by-case basis2 and this court obviously does not shrink from consideration of change on a case-by-case basis.
Using that approach, I find here no justification for the change the court is making. The alleged victim is not a child of tender years; she was competent to testify and did testify. There were other witnesses who were available to testify and who did in fact testify. There was simply no necessity for the government to rely on the testimony of Mrs. Allery. Indeed her testimony was largely cumulative and in my opinion was highly prejudicial simply because she was the wife of the accused. See United States v. Redstone, 488 F.2d 300, 305 (8th Cir. 1973).
Assuming, without deciding, that a stronger case for exception to the marital privilege might be made where the alleged victim is an incompetent witness and no reliable witness other than a spouse of the accused is available, nei*1368ther reason nor experience dictates broad abandonment of the privilege simply because a “child” of any age or condition is the alleged victim. The reason for change is no more compelling with respect to some children than with respect to some grandchildren, cousins, or social guests.
I would reverse and remand for a new trial.

. N- 7> majority opinion.


. Majority opinion, p. 1366.